Moeuak, J.,
dissenting. We issued an order to the district judge to grant the plaintiffe a suspensive appeal in this case.
In the application for this order we were. asked to fix the amount of d;he bond. This we declined to do. We granted the order with the condition that the plaintiffs should furnish a bond conditioned according to law.
The judge has obeyed our mandate. He has granted the appeal. But .-as to the amount of bond to be given he has postponed action until he ■ should be satisfied,-by evidence, what the amount should be. I see *520nothing in this of which the plaintiffs have any cause to complain. . Tho judge could have fixed the bond at an arbitrary amount. If he had, the plaintiffs could have applied to us for relief. So they could now if, after hearing testimony; the judge should fix too large an amount. In other words, the exercise of his discretion would be subject to our review. As the'case now stands, I do not see why we should interfere.
For these reasons, as well as for those given by Mr. Justice Howell, I think the present application should be dismissed.